Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00692-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                                Amber Suzanne HNEIDY,
                                       Appellee

                     From the County Court at Law, Kerr County, Texas
                                Trial Court No. CR120210
                       Honorable Spencer W. Brown, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      SIGNED June 26, 2013.


                                             _____________________________
                                             Patricia O. Alvarez, Justice